Citation Nr: 1753993	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  11-14 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a right hip disability.

2. Entitlement to service connection for a left hip disability.

3. Entitlement to service connection for tinnitus, to include as secondary to pain medications for his service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The appellant served in the Alabama Army National Guard (ARNG) from June 1975 to December 1995, to include a period of active duty for training (ACDUTRA) from October 29, 1975 to February 27, 1976, and periods of annual training from July 28 to August 11, 1990 and June 6 to June 20, 1992. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision for the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.  

The appellant testified before the undersigned Veterans Law Judge during a January 2013 videoconference hearing.  

This case was most recently before the Board in September 2016 when it was remanded for additional development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part on his part.


REMAND

Unfortunately, the Board finds that an additional remand is required before the appellant's claims can be adjudicated.  

The September 2016 Board remand directed the AOJ, in pertinent part, to obtain a VA Form 646 from the Veteran's representative, the Alabama Department of Veterans Affairs, prior to the appeal being recertified to the Board.  A review of the claims file reveals that the VA Form 646 has not been obtained or even requested.  The Veteran's representative must be offered the opportunity to provide argument in support of the claims.  As such, this case is remanded for compliance with the September 2016 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a court or Board remand confers upon the appellant the right to compliance with that order).

Accordingly, the case is REMANDED for the following action:

Following any indicated action, contact the Veteran's authorized representative, Alabama Department of Veterans Affairs, and afford it an opportunity to review the claims file and complete a VA Form 646 or equivalent prior to re-certifying the appeal to the Board.  If the representative cannot be contacted, the Veteran should be so notified to ensure that his due process rights are protected and any such action should be documented in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

